Exhibit 10.3


EXECUTION COPY




AMENDMENT NO. 9 TO
AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT


THIS AMENDMENT NO. 9 TO AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT (this
“Amendment”), dated as of April 22, 2016, is by and among GREEN TREE ADVANCE
RECEIVABLES II LLC, a Delaware limited liability company (the “Borrower”),
DITECH FINANCIAL LLC (formerly known as Green Tree Servicing LLC), a Delaware
limited liability company, as administrator (in such capacity, the
“Administrator”), THE FINANCIAL INSTITUTIONS identified on the signature pages
hereto as Lenders (each, a “Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“WFB”) as “Calculation Agent,” “Account Bank,”
“Verification Agent” and “Securities Intermediary” and WELLS FARGO CAPITAL
FINANCE, LLC (“WFCF”), as agent for the Lenders (in such capacity, together with
any successor thereto in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined shall have the meaning given to such terms in
the Receivables Loan Agreement (defined below).
WHEREAS, the Borrower, the Administrator, WFB, as Calculation Agent, Account
Bank, Verification Agent and Securities Intermediary, the Lenders and WFCF, as
Agent and Lender, are parties to that certain Amended and Restated Receivables
Loan Agreement dated as of May 2, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Loan Agreement”);
WHEREAS, Section 11.01 of the Receivables Loan Agreement provides that the
Receivables Loan Agreement may be amended as follows;
WHEREAS, the Agent represents each Lender under the Receivables Loan Agreement
as of the date hereof and each such Lender has consented to the terms of this
Amendment;
WHEREAS, the parties to the Receivables Loan Agreement have agreed to amend the
Receivables Loan Agreement on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendments to the Receivables Loan Agreement. Effective as of the date
hereof and subject to the execution of this Amendment by the parties hereto, the
Receivables Loan Agreement is hereby amended as follows:
1.1    Section 1.01 is hereby amended by adding the following new definition in
its appropriate alphabetical order:
““Advance Ratio Exception Trust” means each Securitization Trust described on
Schedule XIII.”





--------------------------------------------------------------------------------




1.2    In Section 1.01, the following definitions are hereby amended and
restated in their entirety as follows:
““Eligible Securitization Trust” means, as of any date of determination, a
Securitization Trust that satisfies all of the following criteria:
(a)    the related Servicing Agreement contains provisions which (i) expressly
authorize the servicer thereunder to enter into a financing or other facility
under which such servicer assigns or pledges its rights under such Servicing
Agreement to be reimbursed for any or all Delinquency Advances and/or Protective
Advances to one or more lenders or other Persons (which may include a
special-purpose bankruptcy-remote entity and/or a trustee acting on behalf of
holders of debt instruments) (an “Advance Financing Person”) and (ii) require
that as between a predecessor servicer and its Advance Financing Person, on the
one hand, and a successor servicer and its Advance Financing Person (if any) on
the other hand, advance reimbursement amounts on a loan-by-loan basis with
respect to each Securitization Trust Asset as to which a Delinquency Advance or
a Protective Advance is outstanding shall be allocated on a “first-in,
first-out” basis, such that Advances of a particular type that were disbursed
first in time will be reimbursed prior to Advances of the same type with respect
to the same Securitization Trust Asset that were disbursed later in time;
(b)no Securitization Trust Termination Event has occurred with respect to such
Securitization Trust;
(c)the aggregate outstanding principal balance of the related Securitization
Trust Assets on such date is not less than $2,000,000;
(d)no more than thirty percent (30.0%) of the related Securitization Trust
Assets (determined by weighted average outstanding principal balance) are thirty
(30) days Delinquent or otherwise in default on such date; and
(e)the Advance Ratio with respect to such Securitization Trust on such date is
less than (i) twelve percent (12.0%), if such Securitization Trust is an Advance
Ratio Exception Trust, or (ii) five percent (5.0%), for all other Securitization
Trusts.


1.3    Schedule VIII is hereby amended and restated in its entirety in the form
of Schedule VIII hereto.
1.4    Schedule XIII is hereby added to the Receivables Loan Agreement following
Schedule XII in the form of Schedule XIII hereto.
1.5    The Receivables Loan Agreement and any other Facility Documents are
hereby amended such that any reference to “Green Tree Servicing LLC” shall be
amended to refer to “Ditech Financial LLC”.


2    
22056411.1.BUSINESS



--------------------------------------------------------------------------------




Section 2.    Reference to and Effect on the Receivables Loan Agreement. From
and after the date hereof, each reference in the Receivables Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like
import shall mean and be a reference to the Receivables Loan Agreement as
amended hereby, and each reference to the Receivables Loan Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Receivables Loan Agreement shall mean and be a reference to the
Receivables Loan Agreement as amended hereby.
Section 3.    Expenses.    The Borrower hereby agrees that in addition to any
costs otherwise required to be paid pursuant to the Transaction Documents, the
Borrower shall be responsible for the payments of the reasonable and documented
legal fees and out-of-pocket expenses of legal counsel to the Agent, the
Calculation Agent, the Verification Agent, Account Bank and the Securities
Intermediary incurred in connection with the consummation of this Amendment and
all other documents executed or delivered in connection therewith.
Section 4.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
Section 5.    Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
Section 6.    Conditions to Effectiveness. The effectiveness of this Amendment
is subject to receipt by the Administrative Agent of executed counterparts (or
other evidence of execution, including facsimile signatures, satisfactory to the
Administrative Agent) of this Amendment.
Section 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
Section 8.    Counterparts. Delivery of an executed counterpart of this
Amendment by telefacsimile, “.pdf file” or other electronic method of
transmission shall be equally as effective as delivery of an originally executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile, “.pdf file” or other electronic method of
transmission also shall deliver an originally executed counterpart of this
Amendment but the failure to deliver an originally executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.


(Signatures Appear on the Following Pages)


3    
22056411.1.BUSINESS



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.
GREEN TREE ADVANCE RECEIVABLES
II LLC, as Borrower
By:
/s/ Cheryl Collins            
Name:    Cheryl A. Collins
Title: SVP & Treasurer    



DITECH FINANCIAL LLC,
as Administrator
By:
/s/ Cheryl Collins            
Name:    Cheryl A. Collins
Title: SVP & Treasurer



Signature Page to Amendment No. 9 to A&R Receivables Loan Agreement



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Calculation Agent, Verification
Agent, Account Bank and Securities Intermediary
By:
/s/ Mark DeFabio            
Name:    Mark DeFabio            
Title: Vice President            



WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as Lender
By:
/s/ Mark Weide            
Name:    Mark Weide            
Title: Vice President            







Signature Page to Amendment No. 9 to A&R Receivables Loan Agreement



--------------------------------------------------------------------------------






SCHEDULE VIII
List of Securitization Trusts from which Delinquency Advances will be made







--------------------------------------------------------------------------------






LIST OF SECURITIZATION TRUSTS FROM WHICH
DELINQUENCY ADVANCES WILL BE MADE
 
 
 
 
Trust Legal Name
Seller
1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1
Ditech Financial LLC
2
BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1
Ditech Financial LLC
3
BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1
Ditech Financial LLC
4
BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2
Ditech Financial LLC
5
BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1
Ditech Financial LLC
6
BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
Ditech Financial LLC
7
Green Tree 2008 HE-1
Ditech Financial LLC
8
Green Tree 2008 MH-1
Ditech Financial LLC
9
Green Tree Mortgage Loan Trust 2005-HE1
Ditech Financial LLC
10
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1
Ditech Financial LLC
11
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
Ditech Financial LLC
12
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2
Ditech Financial LLC
13
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
Ditech Financial LLC
14
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4
Ditech Financial LLC
15
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
Ditech Financial LLC
16
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6
Ditech Financial LLC
17
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1
Ditech Financial LLC
18
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2
Ditech Financial LLC
19
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
Ditech Financial LLC
20
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4
Ditech Financial LLC
21
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
Ditech Financial LLC
22
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
Ditech Financial LLC
23
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
Ditech Financial LLC
24
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
Ditech Financial LLC
25
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2
Ditech Financial LLC






--------------------------------------------------------------------------------




26
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
Ditech Financial LLC
27
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
Ditech Financial LLC
28
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
Ditech Financial LLC
29
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
Ditech Financial LLC
30
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
Ditech Financial LLC
31
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
Ditech Financial LLC
32
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
Ditech Financial LLC
33
Conseco Finance Home Equity Loan Trust 2001-C
Ditech Financial LLC
34
Conseco Finance Home Equity Loan Trust 2001-D
Ditech Financial LLC
35
Conseco Finance Home Equity Loan Trust 2002-A
Ditech Financial LLC
36
Conseco Finance Home Equity Loan Trust 2002-B
Ditech Financial LLC
37
Conseco Finance Home Equity Loan Trust 2002-C
Ditech Financial LLC
38
Lake Country Mortgage Loan Trust 2005-HE1
Ditech Financial LLC
39
Lake Country Mortgage Loan Trust 2006-HE1
Ditech Financial LLC
 
 
 












--------------------------------------------------------------------------------






SCHEDULE XIII
List of Securitization Trusts which are Advance Ratio Exception Trusts







--------------------------------------------------------------------------------






LIST OF SECURITIZATION TRUSTS
WHICH ARE ADVANCE RATIO EXCEPTION TRUSTS
 
 
 
 
Trust Legal Name
Seller



Green Tree Mortgage Loan Trust 2005-HE1
Ditech Financial LLC
Lake Country Mortgage Loan Trust 2005-HE1
Ditech Financial LLC
Lake Country Mortgage Loan Trust 2006-HE1
Ditech Financial LLC












